Case 3:14-mo-80209-EMEC Document 5 Filed 06/11/21 Page 1 of 3

John F. Medler, Jr. SBN #266474
THE MEDLER LAW FIRM APC
2030 Main Street Suite 1300
Irvine CA 92614

(949)-260-4940 (office)
(949)-260-4944 (fax)
(314)-210-4745 (cell)
john@medlerlawfirm.com (email)

Counsel for Plaintiff Tamara Favazza|

 

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

TAMARA FAVAZZA, |

Plaintiff, | CASE NO. 3:14-MC-80209-EMC
v. |
-PATH MEDIA HOLDINGS, LLC, |
JOSEPH FRANCIS, GGW B DS, |

INC., AERO FALCONS, LLC, and BLUE | | WRIT OF EXECUTION

HORSE TRADING, LLC, |
Defendants |
|

 

TO: THE UNITED STATES MARSHAL FOR THE NORTHERN DISTRICT OF CALIFORNIA

You are directed to enforce the Judgn}

On 07/14/2014, a judgment was enter

TAMARA FAVAZZA
as Judgment Creditor and against:

PATH MEDIA HOLDINGS, L
FALCONS, LLC, and BLUE Hi

As Judgment Debtor, for:

$ 5,772,558.00 Principal
$ 0.00 - Attorney Fe
$ 0.00 Interest
$ 0.00 Costs, maki
$ 5,772,558.00 JUDGMEN

a
wi

lent described below with interest and costs as provided by law.

bd in the above-entitled action in favor of:

. JOSEPH FRANCIS, GGW BRANDS, INC., AERO |

RSE TRADING, LLC.

S

ng a total amount of
T AS ENTERED

*NOTE: JUDGMENTS REGISTERED UNDER 28 USC SEC. 1963 BEAR THE RATE OF INTEREST OF

THE DISTRICT OF ORIGIN AND Cé

.LCULATED AS OF THE DATE OF ENTRY IN THAT DISTRICT.

 

 

WRIT OF EXECUTION
. Page 1 of 3
Case 3:14-mc-80209-EMC Document5 Filed 06/11/21 Page 2 of 3

 

WHEREAS, according to an affidavit and/or memorandum of costs after judgment it appears that further sums
have accrued since the entry of judgment in the EASTERN District of MISSOURI ,
to wit: |

43,148.74 accrued interest, and
$ 0-00 accrued costs, making a total of
43,148.74 «ACCRUED COSTS AND ACCRUED INTEREST

Credit must be given for payments and partial satisfaction in the amount of $100,000.00 which is
to be credited against the total accrued casts and accrued interest, with any excess credited against the judgment

as entered, leaving a net balance of:

$ 5,715,706.74 ACTUALLY DUE on the date of the issuance of this writ of which

$ 5,672,558.00 Is due on the judgment as entered and bears interest at - 11
percent per annum, in the amount of $ 17.09 per day,
from the date of issuance of this writ, to which must be added the
commissions and costs of the officer executing this writ.

CLERK, UNITED STATES DISTRICT COURT

SUSAN, SOONG -

Dated: glut [e if By: SPER

 

Deputy Clerk
_ MARK ROMY¥N

 

WRIT OF EXECUTION
CV-23 (6/01) PAGE 2 OF 3
 

 

 

Case 3:14-mc-80209-EM(C Document 5 Filed 06/11/21 Page 3 of 3

The following are name(s) and address(es) of the judgment debtor(s) to whom a copy of the Writ of Execution
must be mailed unless it was served at the time of the levy. This information must be filled in by counsel
requesting this writ.
IS0SEPH FRANCIS vd PATH MEDIA HOLDINGS, LLC vd

1111 Bel Air Place 1111 Bel Air Place

Los Angeles CA 90077 Los Angeles CA 90077
L Jou | | _!
leew BRANDS, INC. | TAERO FALCONS, LLC a

1111 Bel Air Place 1111 Bel Air Place

Los Angeles CA 90077 Los Angeles CA 90077
LL 3 ioL _
IRLUE HORSE TRADING, LLC TO |

1111 Bel Air Place

Los Angeles CA 930077
L + Le a
r~ ) 7)
L JL —
7 TO “|
L Jot J
NOTICE TO THE JUDGMENT DEBTOR
You may be entitled to file a claim exempting your property from execution. You may seek the advice of an
attorney or may, within ten (10) days ari date the notice of levy was served, deliver a claim of exemption
to the levying officer as provided in Sectipns 703.510 - 703.610 of the California Code of Civil Procedure.

WRIT OF EXECUTION
CV-23 (6/01) PAGE 3 OF 3

 
